United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2451
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
James Leonard Vogt,                     *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 13, 2012
                                Filed: February 21, 2012
                                 ___________

Before LOKEN, BOWMAN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      James Vogt appeals from the sentence imposed by the District Court1 after
Vogt pleaded guilty, without a plea agreement, to conspiracy to distribute
methamphetamine, possession with intent to distribute methamphetamine, and
unlawful possession of false identification to facilitate a drug-trafficking crime. We
affirm.




      1
       The Honorable Gary A. Fenner, United States Distict Judge for the Western
District of Missouri.
       Vogt’s Presentence Investigation Report recommended an advisory sentencing
range of 262–327 months’ imprisonment under the U.S. Sentencing Guidelines.
Vogt asked for a sentence of 120 months, seeking a downward variance based on his
cooperation with authorities. The District Court explained that it could not grant a
departure for substantial assistance under § 5K1.1 of the U.S. Sentencing Guidelines
Manual without a motion from the government, which motion the government
declined to make. And the court was not persuaded by the evidence presented at the
sentencing hearing to vary downward of its own accord. Vogt received concurrent
sentences of 262 months on two of the counts and 240 months on the third. On
appeal, he argues that his sentence is substantively unreasonable because the District
Court did not sufficiently consider the § 3553(a) factors, specifically the assistance
he provided to authorities, including the fact that while he was in a pretrial holding
facility, he was assaulted by a drug supplier about whom he had provided
information. Vogt does not allege procedural error in his sentence, so we consider
only the substantive reasonableness of his sentence, applying an abuse-of-discretion
standard. See Gall v. United States, 552 U.S. 38, 51 (2007).

      It is clear from the sentencing transcript that the District Court considered the
§ 3553(a) factors, noting in particular Vogt’s extensive criminal history and
referencing the other sentencing factors. See, e.g., Sent. Tr. at 58–59. At the hearing,
the court directly addressed Vogt’s request for a variance based on his cooperation
with authorities and denied it, concluding, “I don’t believe that the evidence
presented here today is compelling to the extent that I feel that you are entitled to a
variance.” Id. at 59. Moreover, because the sentence is within the Guidelines range,
we may presume it to be reasonable. See Gall, 552 U.S. at 51. We cannot say that
the District Court abused its discretion in sentencing Vogt as it did.

      We affirm the sentence imposed by the District Court.
                      ______________________________



                                          -2-